MEMORANDUM **
Michael Montiel appeals the district court’s summary judgment in favor of defendant Procter & Gamble Paper Products Company (“P & G”). Montiel brought suit against P & G, alleging that P & G’s refusal to hire him constituted physical disability discrimination under California’s Fair Employment and Housing Act. In particular, Montiel contends that P & G “regarded” him as having a physiological *743disorder that affects one or more bodily “systems,” and that limits the major life activity of working.
We review a grant of summary judgment de novo. Botosan v. Paul McNally Realty, 216 F.3d 827, 830 (9th Cir.2000). Viewing the evidence in the light most favorable to the nonmoving party, Montiel has failed to come forward with specific facts sufficient to overcome P & G’s motion for summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 260 n. 2, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc). Montiel has provided no evidence that P & G perceived him as having a physical disability. Rather, the only reasonable inference to be drawn from the record is that P & G regarded Montiel as a healthy and capable person, who simply is too large to fit into some of the confined spaces required of technicians at P & G’s Oxford, California facility. “[I]t is not enough to show that an employer’s decision is based on the perception that an applicant is disqualified by his or her weight.” Cassista v. Community Foods, Inc., 5 Cal.4th 1050, 1065, 22 Cal.Rptr.2d 287, 856 P.2d 1143 (Cal.1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.